Citation Nr: 0820246	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-35 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO rating decision 
that denied service connection for a skin disorder 
(identified as dematomyositis), to include as due to Agent 
Orange exposure.  In May 2008, the veteran testified at a 
Travel Board hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The veteran had active service from August 1966 to May 1969.  
His service personnel records indicate that he served with 
the 2nd Battalion, 9th Infantry Division in Korea from 
February 1967 to May 1968.  Thus, he most likely had Agent 
Orange exposure.  

His service medical records show treatment for skin problems 
on occasions during service.  A December 1967 treatment entry 
indicated that the veteran was seen for a rash on the arms 
and body as well as possibly athlete's foot.  He reported 
that he had a one month history of a rash on the right arm 
and upper inner thighs.  The examiner noted that the veteran 
had a very slight macular, papular, rash over the thighs.  
The impression was deferred.  A January 1968 entry noted that 
the veteran complained of a swollen rash between the legs.  
It was noted that he also had an infected abrasion of the 
right 5th knuckle.  No diagnoses were provided.  

Post-service private and VA treatment records show treatment 
for disorders including dematomyositis.  For example, a July 
1976 VA hospital discharge summary related diagnoses 
including dermatomyositis.  

The Board notes that the two VA opinions of record in this 
matter are essentially incongruent.  A September 2004 VA 
orthopedic examination report related diagnoses including 
dermatomyositis.  The examiner indicated that the veteran was 
first symptomatic for such disorder during service and that 
it was as likely as not that his dermatomyositis was due both 
to a genetic predisposition and to environmental toxin 
exposure.  This opinion appears to connect the current 
problem with the skin problem the veteran had during service 
and to agent orange exposure.  A July 2005 statement from a 
VA physician indicated that the veteran had a macular, 
papular, rash in November 1967 and that such pattern was not 
consistent with morphea which was the precursor skin lesion 
characteristic of dermatomyositis.  The VA physician did not 
specifically address whether any current diagnosed skin 
condition was related to Agent Orange exposure in Korea.  
This opinion appears to indicate that the skin problem the 
veteran had during service was not related to his current 
skin problem.  

The Board also observes that May 2004, August 2004, and 
November 2007 statements from J. D'Angelo, M.D., essentially 
indicated that the veteran's dermatomyositis may have been 
caused by his exposure to Agent Orange while serving in 
Korea.  

As discussed above, the Board observes that the opinions of 
record have some inconsistencies.  Additionally, the Board 
notes that the veteran has not been afforded a VA examination 
with an opinion after a complete review of the claims folder 
that fully addresses all aspects of his claim for service 
connection for a skin disorder, to include as due to Agent 
Orange exposure.  Such an examination should be accomplished 
on remand.  38 C.F.R. § 3.159(c)(4).  

Further, the Board notes that in a September 2004 statement, 
the veteran reported that he was treated at the Brooklyn, New 
York VA Medical Center from 1976 to 1984.  The Board observes 
that the only VA treatment reports of record are dated in 
July 1976.  As there are possible further VA treatment 
records that may be pertinent to his claim, they should be 
obtained.  See Bell v. Derwinski, 2 Vet.App. 611 (1992); 38 
C.F.R 3.159(c).
        
Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of the veteran's VA 
medical records, which are not already in 
the claims folder, concerning his claimed 
skin problems, and dated since his 
separation from service, from the 
Brooklyn, New York VA Medical Center.  

2.  Ask the veteran to identify all other 
medical providers who have treated him 
for skin problems since his separation 
from service.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  

3.  Schedule the veteran for a VA 
examination by a physician to determine 
the nature and likely etiology of his 
claimed skin disorder, to include as 
secondary to Agent Orange exposure.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should diagnose all current skin 
disorders.  

Based on a review claims file, 
examination of the veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is 
at likely as not (50 percent or greater 
probability) that any current diagnosed 
skin disorder, including dermatomyositis, 
is etiologically related to any aspect of 
the veteran's period of service - 
including the skin problems noted during 
service.  The examiner should 
specifically indicate whether any current 
diagnosed skin disorders are related to 
any possible Agent Orange exposure the 
veteran had in Korea.  The examiner 
should also specifically comment on the 
medical opinions provided by Dr. 
D'Angelo.  

4.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
a skin disorder, to include as due to 
Agent Orange exposure.  If the claim is 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative, and provide an opportunity 
to respond, before the case is returned to 
the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

